Per Curiam.

The first objection on the part of the defend»ant is, that the conveyance from the administrator to himself is void. No authority to that effect has been cited. It could not be avoided at common law, unless accompanied with fraud. The mere fact of the administrator’s being the purchaser does not prove fraud, for he may have purchased for the benefit of all concerned in the estate. The principle of courts of equity in England might be applied here, to make the purchaser hold as trustee for the heirs, and to compel him to sell the land and pay the excess obtained above what he gave for it; but that proceeds on the ground that the conveyance to the trustee was not void, but voidable by the persons interested in the estate. If they are satisfied with the conveyance, the validity of it cannot be impeached by a stranger.1
Next, it is objected that the letters of administration were not properly granted in the county of Suffolk. The St. 1817, c. 190, § 16, provides that when a person dying intestate without the commonwealth, shall leave estate of any description within the same to be administered, the judge of probate of any county wherein such estate shall be found, shall have power to grant letters of administration, which shall extend to all the estate of such intestate within the commonwealth.2 In the case of Picquet, the son of a Frenchman who died in France, it was held that a debt, which cannot be considered as property in any county till collected, was sufficient to authorize a grant of administration, within the general words of the statute. (See Picquet, Appellant &c., ante, p. 66.) Here there were some articles of furniture and plate in Suffolk, though of small value, and the right of demanding them of the wife would give jurisdiction to the judge of probate of that county. Any thing corresponding with bona notabilia m England would be sufficient for that purpose.
*522It is said, however, that parol evidence is not admissible to Prove that the intestate left property within any county. But ' it is not necessary for the judge of probate to wait till he has satisfactory evidence before him of that fact. He is to grant letters of administration on a representation that there is property. If the representation should prove incorrect, the letters will be vacated ; but if, on the other hand, it shall appear that there was property, they will have effect.

Judgment according to verdict.


 See 1 Story on Equity, 316 to 319; Revised Stat. c. 71, § 39.


 See Revised Stat. c. 64, § 3.